Exhibit 4.5 Not Valid Unless Countersigned by Transfer Agent Nevada Cusip No. 29355G 10 4 Number Shares Warrants ENOX BIOPHARMA, INC. Warrants These warrants are registered with Holladay Stock Transfer, Scottsdale, Az., and may be Exercised at any time by depositing prescribed funds with any NASD member firm on, or before . This Certifies that is the registered holder of transferable on the books of the Corporation by the holder hereof, in person or by duly authorized attorney upon surrender of this Certificate properly endorsed. This certificate is not valid until countersigned by the Transfer Agent and registered by the Registrar. Witness the facsimile seal of the Corporation and the facsimile signature of its duly authorized officers. Dated: /s/ Razi Mizrahi /s/ Yossef Av-Gay Razi Mizrahi SEAL Yossef Av-Gay Secretary President
